internal_revenue_service number info release date index no dear cc psi cor-118229-01 apr this replies to your date letter wherein you inquire whether two items you import are subject_to the tax on ozone-depleting chemicals odcs imposed by sec_4681 of the internal_revenue_code the items are a camping stool and a camping chair both of which you import under tariff you indicate that neither item is made of foam nor has either item any foam in it should you require a ruling in this matter you may submit a specific set of facts to the national_office of the irs as a ruling_request pursuant to revproc_2001_1 2001_1_irb_1 copy enclosed in the meantime we hope the following general information will be useful to you sec_4681 imposes a tax on any odc sold or used by the manufacturer producer or importer thereof and any imported_taxable_product sold or used by the importer thereof sec_4682 provides that the term imported_taxable_product means any product other than an odc entered into the united_states for consumption use or warehousing if any odc was used as material in the manufacture or production of the product sec_52_4682-3 of the environmental_tax regulations provides that except as provided in sec_52_4682-3 the term imported_taxable_product means any product that is entered into the united_states for consumption use or warehousing and is listed in the current imported products table the table part ii of the table lists foam chairs and foam sofas under a harmonized tariff schedule heading of sec_52_4682-3 sec_52_4682-3 provides that the tax imposed on an imported_taxable_product is computed by reference to the weight of the odcs used as materials in the manufacture of the product odc weight the odc weight of a product includes the weight of odcs used as materials in the manufacture of any components of the product sec_52_4682-3 provides that if the importer determines the weight of each odc used as a material in the manufacture of an imported_taxable_product and supports that determination with sufficient and reliable information the odc weight of the product is the weight so determined the exact_method representations by the manufacturer of the product to the importer as to the weight of the odcs used as materials in the manufacture of the product may be sufficient and reliable information for this purpose thus a letter to the importer signed by the manufacturer may constitute sufficient and reliable information if the letter adequately identifies the product and states the weight of each odc used as a material in the product’s manufacture sec_52_4682-3 provides that if the odc weight of an imported_taxable_product is not determined using the exact_method and the current table specifies an odc weight for the product the odc weight of the product is the table odc weight regardless of what odcs were used in the manufacture of the product if you have any questions about this please contact the person whose name appears above sincerely associate chief_counsel passthroughs and special industries by ruth hoffman senior technician reviewer branch enclosure
